NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          June 26, 2015

      Hon. Ruben R. Pena                          Hon. Judith A. Hargrove
      Attorney at Law                             Hargrove & Evans, LLP
      125 Old Alice Rd.                           4425 Mopac South
      Brownsville, TX 78520                       Building 3, Suite 400
      * DELIVERED VIA E-MAIL *                    Austin, TX 78735
                                                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00026-CV
      Tr.Ct.No. 2000-07-3059-E
      Style:    Cameron County Appraisal District and Frutoso Gomez v. Thora O. Rourk, Et
                Al.


           Appellee’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Thursday, July 30, 2015.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch